 

Exhibit 10.1

 



CHINA BIOLOGIC PRODUCTS, INC.

DIRECTOR AGREEMENT

 

THIS AGREEMENT (The “Agreement”) is made as of the 7th day of November, 2013 and
is by and between China Biologic Products, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), and Mr. David Li (hereinafter
referred to as the “Director”).

 

BACKGROUND

 

The Board of Directors of the Company desires to appoint the Director to fill an
existing vacancy and to have the Director perform the duties of a director and
the Director desires to be so appointed for such position and to perform the
duties required of such position in accordance with the terms and conditions of
this Agreement.

 

AGREEMENT

 

In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:

 

1. DUTIES. The Company requires that the Director be available to perform the
duties of a director customarily related to this function as may be determined
and assigned by the Board of Directors of the Company and as may be required by
the Company’s constituent instruments, including its certificate or articles of
incorporation, bylaws and its corporate governance and board committee charters,
each as amended or modified from time to time, and by applicable law, including
by the Delaware General Corporation Law (the “DGCL”). The Director agrees to
devote as much time as is necessary to perform completely the duties as the
Director of the Company. The Director will perform such duties described herein
in accordance with the general fiduciary duty of directors arising under the
DGCL.

 

2. TERM. The term of this Agreement shall commence as of the date of the
Director’s appointment by the Board of Directors of the Company and shall
continue until the Director’s removal or resignation.

 

3. COMPENSATION. The Director waives any right to compensation in connection
with the services provided hereunder.

 

4. EXPENSES. The Company will reimburse the Director for pre-approved reasonable
business related expenses incurred in good faith in the performance of the
Director’s duties for the Company. Such payments shall be made by the Company
upon submission by the Director of a signed statement itemizing the expenses
incurred. Such statement shall be accompanied by sufficient documentary matter
to support the expenditures.

 

5. CONFIDENTIALITY. The Company and the Director each acknowledge that, in order
for the intents and purposes of this Agreement to be accomplished, the Director
shall necessarily be obtaining access to certain confidential information
concerning the Company and its affairs, including, but not limited to business
methods, information systems, financial data and strategic plans which are
unique assets of the Company (“Confidential Information”). The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.

 



 

 

 

6. NON-COMPETE. During the term of this Agreement (the “Restricted Period”), the
Director shall not, directly or indirectly, (i) in any manner whatsoever engage
in any capacity with any business competitive with the Company’s current lines
of business or any business then engaged in by the Company, any of its
subsidiaries or any of its affiliates (the “Company's Business”) for the
Director’s own benefit or for the benefit of any person or entity other than the
Company or any subsidiary or affiliate; or (ii) have any interest as owner, sole
proprietor, shareholder, partner, lender, director, officer, manager, employee,
consultant, agent or otherwise in any business competitive with the Company's
Business; provided, however, that (x) this Clause 6 shall not be deemed to
prohibit any investment activities of Warburg Pincus LLC and its affiliated
funds and the Director’s activities in connection therewith, provided further
that the Director cannot act as a director in any company competing with the
Company’s Business without the Company’s written consent, and (y) the Director
may hold, directly or indirectly, solely as an investment, not more than two
percent (2%) of the outstanding securities of any person or entity which are
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company's Business.

 

7. TERMINATION. With or without cause, the Company and the Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted
herefrom shall prevent the shareholder(s) of the Company from removing the
Director with immediate effect at any time for any reason.

 

8. INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Delaware, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office. The Company and the Director are executing
the Indemnification Agreement in the form attached hereto as Exhibit A.

 

9. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

 

10. NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to +8610
6598 3222.

 



 

 

 

11. GOVERNING LAW. This Agreement shall be interpreted in accordance with, and
the rights of the parties hereto shall be determined by, the laws of the State
of New York without reference to that state’s conflicts of laws principles.

 

12. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.

 

13. MISCELLANEOUS. If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the this Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.

 

14. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

15. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.

 

16. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

 

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Director Agreement to be
duly executed and signed as of the day and year first above written.

 

 



  CHINA BIOLOGIC PRODUCTS, INC.               By: /s/ David Gao__________  
Name: David Gao   Title:   Chairman & Chief Executive Officer                  
  DIRECTOR               By: /s/ David Li____________   Name: David Li        
Address:  

 



 

 

 



 

 

EXHIBIT A

 

Form of Indemnification Agreement

 

(See Attached)

 



 

